DETAILED ACTION
This action is pursuant to the claims filed on November 30, 2020. Currently claims 1, 2, 4-19, and 21-22 are pending with claim 16 amended and claim 22 newly added. Below follows a complete non-final action on the merits of claims 1, 2, 4-19, and 21-22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim rejection under 35 U.S.C. 112(b). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-14, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “lanthanide (e.g. LaFe-Si-H) particles” in line 6. The phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation “wherein the first material comprises a biocompatible polymer” in lines 1-2. However, it is unclear if biocompatible polymer is included in the list of first materials in claim 1 or if biocompatible polymer is meant to be the first material. Clarification is required. 
Claim 6 recites the limitation “wherein the second material comprises an iron oxide” in lines 1-2. However, it is unclear iron oxide is included in the list of second materials in claim 1 or if iron oxide is meant to be the second material. Clarification is required. 
Claim 7 recites the limitation “wherein the second material comprises an iron oxide alloy” in lines 1-2. However, it is unclear iron oxide alloy is included in the list of second materials in claim 1 or if iron oxide is meant to be the second material. Clarification is required. 
Claims 2, 4-14, and 22 are also rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-11, 14, 16-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sutermeister et al (US PGPUB: 2015/0297763) in view of Schuler et al (US PGPUB: 2005/0021088). 
 Regarding independent claim 1, Sutermeister discloses an implantable microparticle (Fig. 1: 100; [0041]) comprising: 
a generally spherical body (see Fig. 1) comprising: 
a first material (102) comprising a biodegradable compound ([0075] discusses the first material 104 as a biodegradable compound) or a biodegradable alloy; and 
a second material (106), different than the first material, comprising one or more of gallium arsenide ([0044]), dysprosium ([0044]), lanthanum iron oxide ([0054]), lanthanide (e.g. LaFe-Si-H) particles, cobalt ([0044]), and neodymium ([0044]); 
wherein the second material is distributed throughout the first material to avoid hot spots within the microparticle (see Fig. 1 where 106 is distributed throughout 104, necessarily avoiding hotspots as the particles 106 are not clumped together);  
wherein the first material is a non-Curie temperature material ([0058], [0068] “non-curie temperature material”) or has a Curie temperature lower than a Curie temperature of the second material; and 
wherein the first material and the second material form a composite having a Curie temperature in the range of 35 °C and 100 °C (Fig. 1 and [0041], [0058], [0068] refer to the composite formed between a non-curie temperature material and a Curie temperature material having a Curie temperature between 35 °C and 100 °C).
Sutermeister does not explicitly disclose the first material is a biodegradable magnesium based compound or a biodegradable magnesium based alloy. 
However, Schuler discloses a particle including a magnesium compound (abstract; [0046]). Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding dependent claim 4, in view of the combination of claim 1, Schuler further discloses wherein the first material comprising a biodegradable magnesium based compound or a biodegradable alloy is configured to degrade via oxidative corrosion ([0046] refers to the nanoparticle as have a general formula including Mg, which is a magnesium based compound which will necessarily degrade via oxidative corrosion when placed in the body).  
Regarding dependent claim 5, in view of the combination of claim 2, Sutermeister further discloses the first material comprises a biocompatible polymer ([0074]). 
Regarding dependent claim 6, in view of the combination of claim 1, Sutermeister further discloses the second material comprises an iron oxide ([0056] e.g. Fe2O3).
Regarding dependent claim 7, in view of the combination of claim 1, Sutermeister further discloses the second material comprises an iron oxide alloy ([0056] e.g. Fe2O3).
Regarding dependent claim 8, in view of the combination of claim 1, Sutermeister further discloses the second material comprises a plurality of nanoparticles (see Fig. 1; [0041]).
Regarding dependent claim 9, in view of the combination of claim 8, Sutermeister  further discloses wherein the plurality of nanoparticles each have a particle size in the range of 0.1 to 2.5 nanometers ([0039] discusses the particle size as 1 nm). 
Regarding dependent claims 10-11, in view of the combination of claim 1, Sutermeister  further discloses further comprising a therapeutic agent ([0070]); the therapeutic agent is disposed on an outer surface of the spherical body ([0070] discusses the therapeutic agent as outer surface 102). 
Regarding dependent claim 14, in view of the combination of claim 1, Sutermeister further discloses wherein the microparticle has a diameter in the range of 1-3000 microns ([0139] “statement 5”; claim 5). 
Regarding dependent claim 22, in view of the combination of claim 1, Sutermeister further discloses the generally spherical body further comprising a third Curie temperature material ([0058]).
Regarding independent claim 16, Sutermeister discloses a method of delivering therapeutic heat to a location within the body (at least [0030], [0059]), the method comprising: 
implanting at least one microparticle (Fig. 1: 100; [0041]) into the body adjacent to a desired treatment region, ([0041], [0077]), the microparticle comprising: 
a generally spherical body (see Fig. 1) having a diameter in the range of 1-3000 microns ([0139] “statement 5”; claim 5), comprising: 
a first material (102) comprising a biodegradable compound ([0075] discusses the first material 104 as a biodegradable compound) or a biodegradable alloy; and 
a second material (106), different than the first material ([0069] describes 102 and 106 as different materials), comprising a plurality of iron oxide nanoparticles ([0056] e.g. Fe2O3; Fig. 1 and [0041] discuss the second material 106 as nanoparticles),  wherein the second material is distributed throughout the first material to avoid hot spots within the microparticle (see Fig. 1 where 106 is distributed throughout 104, necessarily avoiding hotspots as the particles 106 are not clumped together);  
wherein the first material (104) is a non-Curie temperature material or has a Curie temperature lower than a Curie temperature of the second material ([0036]-[0038] refers to 104 as organic or inorganic material, which would necessarily comprise a lower Curie temperature than the Curie temperature of the second material 102 (which has a preset Curie temperature sufficient to prevent overheating); and 
wherein the first material is a non-Curie temperature material ([0058], [0068] “non-curie temperature material”) or has a Curie temperature lower than a Curie temperature of the second material; and 
wherein the first material and the second material form a composite having a Curie temperature in the range of 35 °C and 100 °C (Fig. 1 and [0041], [0058], [0068] refer to the composite formed between a non-curie temperature material and a Curie temperature material having a Curie temperature between 35 °C and 100 °C).
generating a magnetic field at a location adjacent to the microparticle for a period of time to heat the microparticle to its Curie temperature ([0041], [0076], [0078]); and 
maintaining the microparticle at its Curie temperature for a period of time to achieve the desired therapeutic effect ([0078] discuss maintain the particle at the set Curie temperature as long as the field is applied). 
Sutermeister does not explicitly disclose the first material is a biodegradable magnesium based compound or a biodegradable magnesium based alloy. 
However, Schuler discloses a particle including a magnesium compound (abstract; [0046]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first material of Sutermeister to incorporate the magnesium based particle of Schuler. This configuration provides the benefit rapid and 
Regarding dependent claims 17 and 18, in view of the combination of claim 16, Tom further discloses wherein the steps of generating a magnetic field and maintaining the microparticle at its Curie temperature are repeated in discrete sessions separated by a length of time (claim 17) and wherein the steps of generating a magnetic field and maintaining the microparticle at its Curie temperature are repeated without implanting any additional microparticles (claim 18); ([0108]-[0109] discusses repeating active pulses to the nanoparticles in order to raise the temperature of the tissue, done without implanting additional particles as the pulses are consecutive). 
Regarding dependent claim 19, in view of the combination of claim 16, Sutermeister further discloses wherein the microparticle further comprise a therapeutic agent ([0070]).
Claims 2, 12-13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sutermeister et al (US PGPUB: 2015/0297763) in view of Schuler et al (US PGPUB: 2005/0021088), further in view of Jones et al (US PGPUB: 2014/0249351). 
Regarding dependent claim 2, in view of the combination of claim 1, Sutermeister does not explicitly disclose a ratio of the first material to the second material is greater than 1:1. 
However, Jones discloses a microparticle comprising approximately 40% nanoparticles ([0064] discusses the microparticle being made of less than 40% nanoparticles, this indicates that the ratio of first material to second material would be (6:4) 3:2, which is greater than 1:1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the microparticle of Sharma to incorporate the ration of Jones. This 
Regarding dependent claim 12, Sutermeister does not explicitly disclose wherein the therapeutic agent is intermixed with the first material and the second material. 
However, Jones discloses a microparticle comprising a therapeutic agent that is either disposed on an outer surface of the spherical body ([0092] refers to the therapeutic agent being attached to the surface of the microparticle) or intermixed ([0091] refers to the agent as stored in voids within the particle, interpreted as intermixed). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the microparticle of Sharma to incorporate the therapeutic agent as taught by Jones because Jones discloses that intermixing and attaching therapeutic agents to the outer surface of the particle is well known in the art ([0092]). 
Regarding dependent claim 13, in view of the combination of claim 1, although Sutermeister discloses the microparticle is configured to degrade over a period of times (since a biodegradable material is claimed in claim 1 as part of the microparticle, it will necessarily degrade over time), Sharma does not specifically disclose the period of time is in the range of 3 to 6 months. 
However, Jones discloses the microparticles degrade in a manner that facilitates the removal of the material ([0080]), disclosing specifically over a period of one to three months (claim 24; note three months overlaps with the claimed range). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the particles of Sharma to degrade in the range of 3 to 6 months as discloses by Jones. This provides the benefit of facilitating removal of the particle form the body ([0080]). Further, it would have In re Aller, 105 USPQ 233.
Regarding independent claim 15, Sutermeister discloses an implantable microparticle (Fig. 1: 100; [0041]) comprising: 
a first material (102) comprising a biodegradable compound ([0075] discusses the first material 104 as a biodegradable compound) or a biodegradable alloy; and 
a second material (106), different than the first material ([0069] describes 102 and 106 as different materials), comprising an iron oxide ([0056] e.g. Fe2O3), wherein the second material is distributed throughout the first material to avoid hot spots within the microparticle (see Fig. 1 where 106 is distributed throughout 104, necessarily avoiding hotspots as the particles 106 are not clumped together);  
wherein the first material and the second material form a composite and a Curie temperature in the range of 35 °C and 100 °C (Fig. 1 and [0041], [0058], [0068] refer to the composite formed between a non-curie temperature material and a Curie temperature material having a Curie temperature between 35 °C and 100 °C).
Sutermeister does not explicitly disclose the first material is a biodegradable magnesium based compound or a biodegradable magnesium based alloy. 
However, Schuler discloses a particle including a magnesium compound (abstract; [0046]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first material of Sutermeister to incorporate the 
Further, Sutermeister does not explicitly disclose the first material and second material have a ratio greater than 1:1. 
However, Jones discloses a microparticle comprising approximately 40% nanoparticles ([0064] discusses the microparticle being made of less than 40% nanoparticles, this indicates that the ratio of first material to second material would be (6:4) 3:2, which is greater than 1:1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the microparticle of Sharma to incorporate the ration of Jones. This configuration provides the benefit of reducing the likelihood of the second material clumping ([0063]).
Regarding dependent claim 21, in view of the combination of claim 15, Sutermeister further discloses the iron oxide comprises at least one of iron (III) oxide (Fe2O3) ([0056]), iron (II, III) oxide (FeO-Fe203), or magnesium oxide iron (III) oxide (MgO- Fe203) ([0056]). Examiner notes remainder of limitations are in the alternative. 
Response to Arguments
Applicant’s arguments, see Remarks, filed November 30, 2020 with respect to the rejection(s) of claim(s) 1, 15, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sutermeister and Schuler outlined above. Sutermeister discloses an implantable microparticle with a first and second material and Schuler discloses the first material is a magnesium based compound.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794